The relator, charging that he was restrained of his liberty by the L.L. Blalock, Sheriff of Milam County, and one T. Fred Whitesides, by virtue of a certain writ of extradition issued by the Governor of the State of Texas, makes application for *Page 652 
discharge upon original writ of habeas corpus. The return on the writ relator had been delivered to one Earnest Rowland for the purpose of taking him to the State of Missouri in obedience to the requisition, and that he was on his way to Missouri.
We find nothing controverting the truth of the statements made in the return, and in accord with them the application is dismissed.
Dismissed.